Citation Nr: 1401613	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to February 1999 and from December 2003 to October 2004.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at an October 2011 hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2012 reviewing VA clinician recounted certain evidence in the claims file and summarized her findings by opining that there is evidence of low back pain, elevated blood pressure, and gastroesophageal reflux disease prior to the Veteran's active duty period.  As noted by the Veteran's representative in a December 2013 Informal Hearing Presentation, this conclusion is not sufficiently responsive to the medical opinion request set forth in the Board's March 2012 remand instructions, regarding matters such as aggravation of pre-existing disability during active service or aggravation of nonservice-connected disabilities by service-connected disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a December 2013, the Veteran's representative related that the Veteran was willing to attend VA examinations.  Since the case must be remanded for adequate medical opinions, as described above, the Board will afford the Veteran another opportunity to attend the previously requested VA examinations. 

The RO should ensure that the significant quantity of new service treatment records, and the records of private treatment associated with them in a service department envelope, received and incorporated into the claims file in April 2012, receive full consideration by VA examiners and upon readjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and seek to determine the proper address for correspondence from VA.  The Board notes that three different current mailing addresses are indicated in the Veterans Appeals Control and Locator System (VACOLS), in VBMS, and in correspondence from the Appeals Management Center (AMC) in Washington, D.C.   

2.  Contact the Veteran to request authorization to obtain copies of private treatment with M. Schwarzenberg, M.D..  The RO shall forward to the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142) for him to complete, and inform him that alternatively he may obtain and forward any relevant private treatment records to the RO/AMC.  Any identified private treatment records shall then be obtained and associated with the claims file.  

Further, the RO/AMC should seek to obtain any identified and potentially relevant records of treatment from VA.

3.  The Veteran should be advised that if he does not attend the scheduled VA examination his claim will be adjudicated on the evidence of record and may as a result be denied.

4.  After his correct current address is obtained, the RO/AMC shall schedule for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted heart disorder.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner shall address the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current heart disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed heart disorder is related to service; 

(c)  Whether it is at least as likely as not that a pre-existing  heart disorder was aggravated (permanently worsened) beyond the natural progression of the disease as the result of the Veteran's active service from December 2003 to October 2004; and 

(d)  Whether it is at least as likely as not that any such diagnosed heart disorder was either (i) caused by or (ii) is aggravated (permanently worsened) by his service-connected hypertension.

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of cardiac symptoms, as well as, any medical evidence of such disorder.  A complete explanation for all opinions must be provided, citing the specific facts of this case and any objective medical findings leading to the examiner's conclusion. 

If the Veteran does not attend the scheduled VA examination, the examiner should be requested to provide an addendum opinion to the March 2012 VA clinician's report that responded to the Board's March 2012 remand instructions (repeated directly above).  The March 2012 reviewing VA clinician summarized her findings by stating only that there is evidence of low back pain, elevated blood pressure, and gastroesophageal reflux disease prior to the Veteran's active duty period.  

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted gastroesophageal reflux disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must record a detailed history of in-service and post-service symptomatology.  The examiner must consider the competent statements of the Veteran as to the onset and continuity of symptomatology since service. 

After a review of the examination findings and the relevant evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that any current gastro-intestinal disorder, to include gastroesophageal reflux disease, found on examination is related to the Veteran's period of active service, or to any incident of service.  A complete explanation for all opinions must be provided, citing the specific facts of this case and any objective medical findings leading to the examiner's conclusion. 

If the Veteran does not attend the scheduled VA examination, the examiner should be requested to provide an addendum to the March 2012 VA clinician's report that responded to the Board's March 2012 remand instructions (repeated directly above).  The March 2012 reviewing VA clinician summarized her findings by stating only that there is evidence of low back pain, elevated blood pressure, and gastroesophageal reflux disease prior to the Veteran's active duty period.  

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted low back disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  
The examiner shall address the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current low back disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed low back disorder is directly related to his period of active service; or

(c)  Whether it is at least as likely as not that a pre-existing low back disorder was aggravated (permanently worsened) beyond the natural progression of the disease as the result of the Veteran's periods of active service. 

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of low back symptoms, as well as, any medical evidence of such disorder.  A complete rationale for all conclusions and opinions must be provided. 

If the Veteran does not attend the scheduled VA examination, the examiner should be requested to provide an addendum to the March 2012 VA clinician's report that responded to the Board's March 2012 remand instructions (repeated directly above).  The March 2012 reviewing VA clinician summarized her findings by stating only that there is evidence of low back pain, elevated blood pressure, and gastroesophageal reflux disease prior to the Veteran's active duty period.  

6.  The RO/AMC will then readjudicate the Veteran's claims.  

The RO should ensure that the significant quantity of new service treatment records, and the records of private treatment associated with them in a service department envelope, received and incorporated into the claims file in April 2012, receive full consideration by VA examiners and upon readjudication of the Veteran's claims.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



